DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-18 are allowed.  
Claims 1-18; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  wherein a conversion of a voltage and a current between the first AC power source and the second AC power source are completed through one of the bidirectional switches, one of the power bridge arms correspondingly coupled to one of the bidirectional switches, and one of inverter bridge arms of the inverter module, and any phase of the first AC power source is directly connected to any phase of the second AC power source at any time through the indirect matrix converter, and wherein the bidirectional switches are transistor components, and the transistor components have junction diode with unidirectional forward bias inside.

Claim 11: wherein when an AC current of the first AC power source is positive, a current path between the bidirectional switches and the positive polarity end is provided based on a DC current of the bus path being greater than zero, or the other current path between the bidirectional switches and the negative polarity end is provided based on the DC current of the bus path being less than zero, wherein when the AC current of the first AC power source is negative, the other current path between the bidirectional switches and the negative polarity end is provided based on the DC current of the bus path being greater than zero, or the current path between the bidirectional switches and the positive polarity end is provided based on the DC current of the bus path being less than zero, and wherein the bidirectional switches are transistor components, and the transistor components have junction diode with unidirectional forward bias inside.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “A Novel Matrix Converter Topology with Simple Commutation” by Wei et al teaches an indirect converter with much of the claimed language but fails to disclose the bidirectional switch between the common node and AC power supply as required by the independent claims.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839